Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As Claim 7 depends from the later claim 10, it does .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 3, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 144,091) in view of Bonime (US 2015/0342272), and  in further view of Maier (US 2015/0257460).
Regarding Claim 1, Hamm discloses a cycling bib comprising an elastic suspender member (Fig.1 & 2), characterized in that: the suspender member comprises a stretchable portion (B; i.e. B would stretch to some degree as leather is a material with some level of natural stretch) which is less stretchable compared to the remaining of the suspender member (A), according to at least one stretching direction (Pg.1, Col.1, para.4), said stretchable portion being located in the rear lower region of the suspender member (Pg.1, Col.1, para.4) and extending from at least one rear attachment (i.e. loop seen in b) of the suspender member, up to an intermediate joint (C) of the suspender member, wherein the suspender member comprises a first portion (of A) and a second portion (of B), the first portion extending from at least one front attachment up to said intermediate joint (C), and the second portion being said stretchable portion (Pg.1, Col.1, para.4). Hamm does not disclose the stretchable portion being an elastically stretchable portion. However, Bonime teaches a suspender member having an elastically stretchable portion which is less stretchable compared to the remaining portion of the suspender member (Para.56; i.e. the first shoulder support straps… may be constructed from a material with a higher elasticity than the second shoulder support straps). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the less stretchable portion of Hamm with an elastically stretchable portion which is less stretchable taught by Bonime, as a simple substitution of one well known type of 
While it is known that suspenders are generally attached to trousers, Hamm does not specifically disclose the suspender member being attached to trousers. However, Maier teaches a suspender member (1) attached to trousers (2), at least one rear attachment (4a & 5a) of the suspender member to the trousers member, and a first portion (6 & 7) extending from at least one front attachment (where 6 & 7 meet 9) with the trousers member, wherein the at least one rear attachment (4a & 5a) is situated below the at least one front attachment (where 6 & 7 meet 9) of the suspender member (i.e. the portion of 6 & 7 meeting 9 is above the waistline while 4a & 5a are below the waistline), relative to a waistline (9) of the cycling bib (as seen in Fig.1 & 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attached the suspender member of Hamm to trousers, as taught by Maier, in order to provide the suspenders for their intended purpose which is to securely hold a pair of trousers in their upright position against a user’s body so that they do not fall down. When in combination Hamm and Maier teach said stiffer portion extending from at least one rear attachment  of the suspender member to the trousers member, and the first portion extending from at least one front attachment with the trousers member; wherein the at least one rear 

Regarding Claim 3, Hamm discloses a cycling bib according to claim 1, wherein said intermediate joint (C) is located substantially in the middle of a rear part of the suspender member (as seen in Fig.1 & 2).  

Regarding Claim 5, When in combination Hamm, Bonime, and Maier teach a cycling bib according to claim 1, wherein said first portion (Hamm: A) of the suspender member comprises two suspender straps (Hamm: as seen in Fig.1), each having a first end attached to the trousers member (as shown in Fig.1 & 2 of Maier) and an opposite second end attached to said intermediate joint (Hamm: C), and said elastically stretchable portion (B of Hamm modified by Bonime) of the suspender member comprises at least one strap (Hamm: b) having a first end attached to the intermediate joint (Hamm: C) and a second end attached to the trousers member (as seen in Fig.1 & 2 of Hamm & as shown in Fig.1 & 2 of Maier).  

Regarding Claim 7, Modified Hamm discloses a cycling bib according to claim 10 wherein said two straps (A) of the first portion of suspender member and said two straps (b) of the elastically stretchable portion (B of Hamm modified by Bonime) of suspender member converge towards said intermediate joint (C) so that the suspender member is generally X-shaped (as seen in Fig.1 & 2).  



Regarding Claim 9, Modified Hamm discloses a cycling bib according to claim 1, wherein said elastically stretchable portion (B of Hamm modified by Bonime) of the suspender member has a stiffness which is greater than the stiffness of any other portion of the suspender member, according to said stretching direction (Pg.1, Col.1, para.4). Hamm does not disclose the stiffer portion has a stiffness which is at least 10% greater than the stiffness of any other portion of the suspender member, according to said stretching direction.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stiffer portion with at least 10% greater stiffness than the stiffness of any other portion of the suspender member, in order to provide a durable and supportive stiffer portion. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 10, Modified Hamm discloses a cycling bib according to claim 1, wherein said elastically stretchable portion (B of Hamm modified by Bonime) of the suspender member comprises two straps (b), each having one end attached to the 

Regarding Claim 11, Hamm, Bonime, and Maier disclose the invention substantially as claimed above. Hamm does not disclose wherein the suspender member is permanently attached to the trousers member. However, Maier discloses a suspender member (1) being permanently attached (para.26) to the trousers member(2)(Fig.1 & 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have permanently attached the suspender member of Hamm to trousers, as taught by Maier, in order to provide trousers which do not become separated from the suspenders in an unwanted manner when the garment is in user by a wearer.

3.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 144,091), Bonime (US 2015/0342272), and Maier (US 2015/0257460) in view of  Cooper (US 6,918,140).
Regarding Claims 12 and 13, Hamm, Bonime, and Maier disclose the invention substantially as claimed above. Hamm and Maier do not disclose wherein the trousers member includes a seat pad. However, Cooper teaches a pair of trousers (80) having a seat pad (90,10)(Col.9, lines 12-16 & 53-57).
. 

 Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732